Citation Nr: 1823074	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-28 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee.


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1992 to February 2001. 

This matter comes to the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In the June 2011 rating decision, the RO granted service connection for degenerative joint disease of the left knee effective January 27, 2010, and assigned a zero percent disability rating.  In a July 2014 rating decision, the RO assigned a 10 percent disability rating for the left knee disability effective January 27, 2010.  In a September 2015 rating decision, the RO assigned an effective date of November 5, 2009, for the grant of service connection for the left knee disability and assigned a 10 percent disability rating effective that same date.  Although an increased rating was granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).

In January 2017 the Veteran's former attorney presented good cause for withdrawing as the representative, and the Veteran is currently unrepresented.  38 C.F.R. § 20.608 (2017).  

In March 2017, the Board remanded the issue on appeal, and the issue of service connection for a right knee disorder, for further evidentiary development.  There has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).

In an August 2017 rating decision, the RO granted service connection for right knee osteoarthritis, assigning a rating of 10 percent, effective November 5, 2009.  To this date, the Veteran has not appealed his initial rating assignments or the effective dates; thus, that matter is no longer before the Board.  



FINDINGS OF FACT

Throughout the pendency of the appeal, the Veteran's left knee degenerative joint disease has manifested with flexion to no less than 135 degrees and extension to 0 degrees, even with consideration of pain; and without objective evidence of instability.


CONCLUSION OF LAW

Throughout the pendency of the appeal, the criteria for an initial rating in excess of 10 percent for limitation of flexion due to left knee degenerative joint disease have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In specific regard to rating disabilities of the knee, precedent opinions of VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010).  VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (69 Fed. Reg. 59988 (2004)).

Further, in Lyles v. Shulkin, the Court recently held that evaluation of a knee disability under the diagnostic codes for recurrent subluxation or instability; limitation of extension; or limitation of flexion does not preclude as a matter of law a separate evaluation of a meniscal disability under Diagnostic Code 5258 or 5259-the diagnostic codes for removal or dislocation of semilunar cartilage.  No. 16-0994, 2017 U.S. Vet. Claims LEXIS 1704, at *18 (2017).  Accordingly, in light of the above, when evaluating the Veteran's left knee disability, the Board may assign separate ratings for: (1) recurrent subluxation or lateral instability; (2) limitation of flexion; (3) limitation of extension; and (4) symptoms associated with the dislocation or removal of semilunar cartilage.

Lastly, when an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic codes, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran contends an increased rating is warranted for his left knee.  Throughout the pendency of the appeal, the Veteran has been in receipt of a 10 percent disability rating for limitation of flexion associated with left knee degenerative joint disease, pursuant to 38 C.F.R. § 4.71a, DC 5260-5003.  This rating was assigned for noncompensable limitation of motion and evidence of arthritis 

Pursuant to Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Codes 5260 and 5261 provide the rating criteria for limitation of knee motion.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is 0 degrees in extension and 140 degrees in flexion.  38 C.F.R. § 4.71a, Plate II.  

Diagnostic Code 5260 provides that limitation of knee flexion to 60 degrees is rated as noncompensable; limitation of knee flexion to 45 degrees is rated as 10 percent; limitation of knee flexion to 30 degrees is rated as 20 percent; and limitation of knee flexion to 15 degrees is rated as 30 percent.  

Diagnostic Code 5261 provides that limitation of knee extension to 5 degrees is noncompensable; limitation of knee extension to 10 degrees is rated as 10 percent; limitation of knee extension to 15 degrees is rated as 20 percent; limitation of knee extension to 20 degrees is rated as 30 percent; limitation of knee extension to 30 degrees is rated as 40 percent; and limitation of knee extension to 45 degrees is rated as 50 percent.

In a May 2011 VA examination report, the examiner indicated that the Veteran had no episodes of left knee deformity, instability, weakness, incoordination, giving way, or episodes of dislocation or subluxation.  Although the Veteran had symptoms of pain, stiffness, and inflammation, the Veteran had no episodes of locking or effusion.  The Veteran reported he was able to stand for 15 to 30 minutes and walk up to a quarter of a mile.  The Veteran had a normal gait and no evidence of abnormal weight-bearing.  The examiner determined that the Veteran had no crepitation, grinding, clicking or snapping, instability, and meniscus or patella abnormalities.  Left knee flexion was limited to 135 degrees and extension was normal.  The examiner determined there was no objective evidence of pain on active motion and no evidence of joint ankylosis. 

VA and private treatment records reflect that the Veteran reported knee pain throughout the pendency of the appeal, despite full range of motion and normal muscle tone of his left knee.  Likewise, VA treatment records do not indicate that the Veteran had instability of the knee.  However, at an April 2012 orthopedic visit the Veteran reported that his pain is aggravated with bending, squatting, standing, and kneeling and he has associated symptoms of limping, popping, and stiffness. 

Pursuant to the March 2017, the Veteran was afforded another VA examination in June 2017.  The Veteran reported flare-ups of the left knee that involve tightness behind the knee cap with a feeling of instability or clicking when he walks, as well as pain with movement and activities.  The Veteran had full left knee flexion and extension.  The examiner determined that pain did not result in functional loss; there was no pain with weight-bearing and no objective evidence of crepitus.  The Veteran was able to perform repetitive-use testing with at least three repetitions and no additional loss of function or range of motion.  The examiner indicated that pain, weakness, fatigability, or incoordination would not significantly limit functional ability with repeated use over time.  The Veteran had normal muscle strength, no muscle atrophy, and no additional factors contributing to disability.  The examiner determined that there was no history of recurrent subluxation, lateral instability, or effusion and no history of recurrent patellar dislocation, "shin splits," stress fractures, or other tibial or fibular impairment.  The examiner further concluded that the Veteran had never had a meniscus condition. 

Based on review of the foregoing, a higher rating is not warranted during pendency of the appeal.  

Examination findings reveal that the Veteran had left knee extension at 0 degrees and flexion limited to no less than 135 degrees, with pain, throughout the pendency of the appeal.  Extension at 0 degrees warrants a 0 percent rating pursuant to Diagnostic Code 5261, and flexion limited to 135 degrees warrants a 0 percent rating pursuant to Diagnostic Code 5260.  However, as noted, the Veteran is already in receipt of a 10 percent rating (the minimum compensable rating for the knee joint) based on his credible report of painful motion.  

The Board has also considered functional loss due to flare-ups; however, the lay and medical evidence does not reflect specific range of motion findings during flare-ups and no loss of motion was found after repetitive use.  Therefore, the Board will consider the above findings on examination representative of the true range of motion experienced by the Veteran.  Because the Veteran's knee motion limitation does not approximate 30 degrees of flexion or 10 degrees of extension, any noted functional loss does not meet the requirements for a higher disability rating.  Mitchell, DeLuca, and §§ 4.40 and 4.45 do not require the assignment of a higher schedular disability rating where the functional limitation due to pain does not result in limitation of motion sufficient to meet the requirements of the next higher disability rating.  See Thompson v. McDonald, 815 F.3d 781, 785-86 (Fed. Cir. 2016) (holding that §§ 4.40 and 4.45 do not supersede the requirements for a higher disability rating specified in § 4.71a).

The Board has considered whether separate ratings could be assigned for the Veteran's left knee disability under any other applicable diagnostic codes, but the evidence of record does not support awarding separate ratings based on ankylosis, recurrent subluxation or lateral instability of the knee, removal or dislocation of the semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, as the foregoing conditions and symptoms were neither objectively documented during examinations and treatment nor described by the Veteran during the claim period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5262, 5263; see also VAOPGCPREC 9-04; VAOPGCPREC 23-97.  

The Board acknowledges that the Veteran reported left knee instability with walking at the March 2017 VA examination, however, the medical treatment records during the appellate period do not show that he ever reported instability of the left knee nor do they reflect objective manifestations of lateral instability or recurrent subluxation of the left knee.  The VA examinations were also negative for objective evidence of instability.  To the extent the Veteran argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the examination findings of trained health professionals, which documented no evidence of lateral instability or recurrent subluxation, are of greater probative weight than the Veteran's more general lay assertions.  

For all of the foregoing reasons, the preponderance of the evidence is against separate or higher ratings are not warranted for the Veteran's left knee disability.  There is no reasonable doubt to be resolved in this matter.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102.


ORDER

An evaluation in excess of 10 percent for limitation of extension, due to left knee degenerative joint disease, is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


